      Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 1 of 20



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE
         MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION



UNITED STATES OF AMERICA                     )
                                             )             CRIMINAL ACTION NO.
        v.                                   )                3:03cr63-MHT
                                             )                    (WO)
WENDALL JEFFERSON                            )
                                OPINION AND ORDER

       In 2004, defendant Wendall Jefferson pled guilty to

six    counts:          two   for     drug       possession        with       intent      to

distribute,               one          involving              powder            cocaine

(“powder-cocaine-possession”)                      and      the    other      involving

crack        cocaine      (“crack-cocaine-possession”);                        two     for

being         a     felon        in      possession               of      a     firearm

(“felon-in-possession”); and two for possession of a

firearm        in   furtherance          of       a    drug-trafficking              crime

(“firearm-in-furtherance”).                           He   was     sentenced         to    a

total     of      438    months       incarceration,              or   more     than      36

years.

       After the First Step Act Screening Panel was unable

to come to a decision about whether Jefferson was now

eligible for a reduced sentence, this court appointed
   Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 2 of 20




counsel     for     Jefferson       and        ordered        briefing    on

Jefferson’s       pro    se    motion    for    a    sentence    reduction

under the First Step Act, Pub. L. 115-391, 132 Stat.

5194.     See Order (doc. no. 121).1                That briefing is now

complete.      Jefferson and the government agree that he

is eligible for relief under the First Step Act.                         See

Gov’t’s    Response       (doc.   no.    129)       at   1;   Def.’s   Reply

(doc. no. 130) at 1.            But Jefferson and the government

disagree    about       both   whether    this      court     should   grant

relief as well as the extent of possible relief.




     1. The court also ordered briefing on Jefferson’s
entitlement to a reduction of sentence under Amendment
782 to the United States Sentencing Guidelines, which
reduced the offense level for certain drug offenses by
two.   However, both parties agree that, if the court
finds that Jefferson is eligible to be resentenced
under the First Step Act, the Amendment 782 motion is
likely to be moot. See Gov’t’s Response (doc. no. 129)
at 10; Def.’s Reply (doc. no. 130) at 7. As a result,
because the parties agree, and the court finds, that
Jefferson is eligible to be resentenced under the First
Step Act, the court will hold the Amendment 782 motion
in abeyance.
                           2
      Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 3 of 20




       The government contends that any relief should be

limited         to      Jefferson’s           crack-cocaine-possession

conviction,         although   it     believes    that       no    relief    is

warranted.          See Gov’t’s Response (doc. no. 129) at 1-

3 § II.A.          Jefferson contends that relief is warranted

not only as to this conviction but also that any relief

should       extend       to    his         “second     or        subsequent”

firearm-in-furtherance              convictions.              See      Def.’s

Response (doc. no. 126) at 11-17 § I.B.

       For the reasons that follow, the court will set a

hearing       to     reconsider       the     package    of        concurrent

sentences          it   imposed       that      included          Jefferson’s

crack-cocaine-possession              conviction.            However,       the

court cannot reconsider the enhanced penalty it imposed

for     firearm-in-furtherance              convictions,      despite       the

“great injustice” of the sentence.                    United States v.

Jefferson, 302 F. Supp. 2d 1295, 1302 (M.D. Ala. 2004)

(setting forth the court’s views on the sentence).

                                       3
      Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 4 of 20




                        I.      PROCEDURAL HISTORY

       In March 2004, Jefferson pled guilty, as stated, to

six counts: a powder-cocaine-possession one pursuant to

21      U.S.C. § 841;           a      crack-cocaine-possession              one

pursuant      to    the      same;     two    felon-in-possession          ones

pursuant           to      18        U.S.C. § 922(g);            and         two

firearm-in-furtherance                 ones         pursuant         to       18

U.S.C. § 924(c).             See Judgment (doc. no. 61) at 1-2;

see    also    generally        Plea    Agreement      (doc.   no.     41)    at

4 ¶ 1.A (Jefferson agreeing to plead guilty in exchange

for the government not indicting his wife).

       At   sentencing,         Jefferson’s     four    counts    for      drug

possession          with         intent        to      distribute            and

felon-in-possession             were     grouped      together       for     the

purpose of calculating the recommended sentence under

the United States Sentencing Guidelines, but the two

counts        for       firearm-in-furtherance            were         treated

separately.

                                        4
      Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 5 of 20




                B. Four Counts for Drug Possession and
                          Felon-in-Possession

       Under the Sentencing Guidelines, Jefferson’s four

counts for drug possession and felon-in-possession were

grouped together because the violations involved the

same victim and the same act or transaction.                      See U.S.

Sentencing             Guidelines             Manual           (hereafter

“U.S.S.G.”) § 3D1.2(a)           (U.S.     Sentencing      Comm'n   2018);

see    also    Presentence      Investigation       Report     (hereafter

“PSR”) (doc. no. 97) at 7 ¶ 23.                  Per these guidelines,

the court determined the appropriate total punishment

and     imposed     that     total   punishment      on    each     grouped

count,      running    the     sentences    on    all     grouped   counts

concurrently            with         the         others.                   See

U.S.S.G. § 5G1.2(b)-(c).             As relevant here, the court

ultimately imposed a concurrent sentence for the four

grouped counts. See Judgment (doc. no. 61) at 3.




                                      5
      Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 6 of 20




       A.    “Stacked” Firearm-in-Furtherance Counts

       The Sentencing Guidelines treated the two counts

for      firearm-in-furtherance             separately          because      the

statute      for       those   counts   mandated       the    imposition      of

consecutive            sentences.       See       U.S.S.G. § 3D1.1(b)(1)

(procedure for determining offense level on multiple

counts); see also PSR (doc. no. 97) at 7 ¶ 24 (applying

this guideline).               Jefferson faced a statutory minimum

sentence          of   60   months    (five   years)         for    the   first

firearm-in-furtherance              count   and    a    statutory      minimum

sentence of 300 months (25 years) for the second or

“stacked”          firearm-in-furtherance              count.         See     18

U.S.C. § 924(c)(1) (version effective Dec. 9, 2003, to

Sept.       12,    2004).       The   court   ultimately           imposed   the

mandatory minimum for each of the two counts, for a

total consecutive sentence of 30 years’ imprisonment.

See Judgment (doc. no. 61) at 3; see also Jefferson,



                                        6
      Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 7 of 20




302         F.       Supp.       2d       at         1303      (explaining

firearm-in-furtherance sentence).




                               II. DISCUSSION

       As     explained        below,    the     parties       agree       that

Jefferson is eligible for retroactive relief as to his

crack-cocaine-possession              conviction       under    the     First

Step Act.           See Gov’t’s Response (doc. no. 129) at 1;

Def.’s Reply (doc. no. 130) at 1.                    The parties further

agree that the First Step Act’s firearm-in-furtherance

reform       does    not   apply      retroactively.           See    Gov’t’s

Response (doc. no. 129) at 3; Def.’s Reply (doc. no.

130) at 4.           However, the parties disagree about (1)

whether       this    court     should    grant      relief     as    to   the

sentences for the four grouped counts, including the

crack-cocaine-possession              count;    and    (2)     whether      the

court       may   grant    a   relief    on    the    sentences      for    the

non-grouped two firearm-in-furtherance counts.                        For the
                           7
      Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 8 of 20




reasons that follow, the court will set a hearing to

reconsider the concurrent sentences previously imposed

for      the      four       grouped         counts,        including       the

crack-cocaine-possession               count.      However,       the     court

will       not        reconsider       the      consecutive         sentences

independently                imposed            for           the           two

firearm-in-furtherance counts.



                       A.   Crack Cocaine Re-Sentencing

       After     Jefferson      was    sentenced       in   2004,    Congress

reduced the penalties for crack cocaine with the Fair

Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat.

2372.      However, because a district court generally “may

not modify a term of imprisonment once it has been

imposed,”        18    U.S.C.      §   3582(c),       Jefferson     did     not

benefit from the Fair Sentencing Act reform when it was

passed.



                                        8
     Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 9 of 20




      Nonetheless, “the court may modify an imposed term

of    imprisonment       to   the       extent     otherwise      expressly

permitted       by    statute.”     Id.      at § 3582(c)(1)(B).           In

2018,    the    First    Step     Act       explicitly     made   the    Fair

Sentencing Act reform retroactive.                   See United States

v. Jones, 962 F.3d 1290, ---,                  2020 WL 3248113, at *5

(11th    Cir.    2020)    (holding          that   the    First   Step    Act

expressly permits resentencing under § 3582(c)(1)(B)).

Thus, a court “that imposed a sentence for a covered

offense may ... [now] impose a reduced sentence as if

section[] 2 ... of the Fair Sentencing Act of 2010 ...

[was] in effect at the time the covered offense was

committed.”          First Step Act § 404(b) (emphasis added).

A “covered offense” includes an offense for which “the

statutory penalties were modified by section 2 ... of

the Fair Sentencing Act.”            Id. at § 404(a).

      The        parties          agree            that        Jefferson’s

crack-cocaine-posession conviction is a covered offense

                                        9
  Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 10 of 20




and that Jefferson is thus eligible for relief under

the First Step Act.             See Gov’t’s Response (doc. no.

129) at 1.

      However, the government argues that “Jefferson is

not a good candidate for relief under the First Step

Act” for the principal reason that he was given the

same sentence for the crack-cocaine-possession count in

question as he was given for the other grouped counts,

which were “not affected by the Act.”                 See id. at 2-3.

This argument, however, misunderstands the framework of

the   Sentencing        Guidelines.        The      reason    that    the

sentences    for     the     crack-cocaine-possession            count,

powder-cocaine-possession               count,           and          two

felon-in-possession counts are all the same, and are

all run concurrently with each other, is because they

are formally grouped together.             There is one composite

Guidelines      sentence    for    these     four    counts.         As   a

result,   the    fact    that    Jefferson    was     given    the   same

                                   10
  Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 11 of 20




sentence    for     other    counts    does    not     counsel   against

relief.       In      fact,     under        the   sentencing-package

doctrine, it is precisely because Jefferson received

the same sentence for each grouped count that the court

will reconsider the sentence for the entire set of four

grouped counts.       See United States v. Fowler, 749 F.3d

1010,     1014-16     (11th     Cir.     2014)       (discussing     the

sentencing-package doctrine); see also Pepper v. United

States, 562 U.S. 476, 507 (2011) (same).

      A recent, albeit unpublished, panel opinion from

the   Eleventh     Circuit     Court    of    Appeals    confirms   this

reading of the sentencing-package doctrine.                  In United

States v. Pubien, 805 F. App’x 727 (11th Cir. 2020), a

panel held that the district court had the discretion

under   the   First     Step    Act     to    reduce    a   defendant’s

sentence for a crack cocaine conviction.                     The panel

also held that the district court “was not authorized

... to reduce the sentences imposed for any of [the

                                  11
     Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 12 of 20




defendant’s]        remaining      convictions      ...     because    the

sentences imposed for those convictions ... were not

modified by ... the Fair Sentencing Act.”                    Id at 730.

However, the panel made clear that this was because

“[t]he sentencing-package doctrine has no place here

...    where     the    original    sentence      imposed    was    not    a

package     of    interconnected       sanctions.”        Id.    at   731.

Here, in contrast, the original sentence was “a package

of     interconnected        sanctions.”          Id.        Thus,     the

sentencing-package doctrine does apply, and Jefferson

may be resentenced on all of the grouped counts based

on the current version of the Guidelines.                 Id.



                 B. Firearm-in-Furtherance Resentencing

      At the time Jefferson was sentenced, a “second or

subsequent” firearm-in-furtherance conviction triggered

an     enhanced        penalty.       See    18    U.S.C. § 924(c)(1)

(version effective Dec. 9, 2003, to Sept. 12, 2004).
                                     12
     Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 13 of 20




Because the United States Supreme Court interpreted the

statute to mean that the first firearm-in-furtherance

conviction           did     not      need        to   become     final        before

sentencing            for        a     second          firearm-in-furtherance

conviction to trigger the enhanced penalty, see United

States     v.    Deal,       508      U.S.    129      (1993),    Jefferson       was

subject         to         the       enhancement          even        though      his

firearm-in-furtherance                  violations           “were       committed

simultaneously.”                 Jefferson, 302 F. Supp. 2d at 1297

(emphasis added) (describing the facts and concluding

that Deal requires such an application).

      Congress addressed this issue in the First Step Act

by     striking            the       phrase        “second       or     subsequent

conviction”          and     inserting        the      phrase    “violation       ...

that occurs after a prior conviction ... has become

final.”         First Step Act § 403(a).                     As a result, had

Jefferson been sentenced on or after December 21, 2018,

the effective date of the statute, he would have faced

                                             13
  Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 14 of 20




a consecutive mandatory minimum sentence of 60 months’

(five      years’)        imprisonment          on       the       second

firearm-in-furtherance        conviction,         rather       than     300

months (25 years).        This would have given him a total

consecutive sentence of 10 years’ imprisonment, rather

than 30 years.

    The    First   Step    Act,    however,      did    not    make     its

firearm-in-furtherance        reform        retroactive.         Instead,

Congress inserted the following:

    “APPLICABILITY TO PENDING CASES.--This section,
    and the amendments made by this section, shall
    apply to any offense that was committed before
    the date of enactment of this Act, if a
    sentence for the offense has not been imposed
    as of such date of enactment.”

First Step Act § 401(c) (emphasis added).

    Both     Jefferson     and    the       government     agree       that

Congress’s           reform            of         the            enhanced

firearm-in-furtherance           penalty        does       not        apply

retroactively.       See Gov’t’s Response (doc. no. 129) at


                                  14
     Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 15 of 20




3;     Def.’s      Reply     (doc.        no.   130)    at    4.      However,

Jefferson contends that, “if this court conducts a full

resentencing as to all counts at any point after the

effective       date    of     the    First     Step     Act,      then    it    is

consistent with the plain language of [the applicable

sub-section] for the court to eliminate the [enhanced

firearm-in-furtherance] penalt[y].”                     Def.’s Reply (doc.

no. 130) at 5 (emphasis on “full” added; emphasis on

“after” in original).                That is because, according to

Jefferson, “the First Step Act may be applied to those

who    committed       their    [firearm-in-furtherance]              offenses

prior     to    December       21,    2018,     so     long   as    they       were

sentenced after that date.”                     Def.’s Reply (doc. no.

130)     at    5   (emphasis         in    original).         In    short,       in

Jefferson’s view, this court’s resentencing as to any

count resets the sentencing date as to all counts.

       The     government      responds         that    Jefferson         is    not

eligible for resentencing on his firearm-in-furtherance

                                          15
  Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 16 of 20




convictions       under    the   First       Step    Act,   regardless         of

whether he is resentenced on any other count.                           As the

government        argues,        while         Congress        included         a

retroactivity provision in the crack-cocaine portion of

the First Step Act, it did not do so with respect to

the firearm-in-furtherance reform.

       This textual argument is persuasive.                    It goes like

this:    a   district      court      “may     not    modify      a    term    of

imprisonment        once   it    has     been       imposed.”     18     U.S.C.

§ 3582(c).        However, “the court may modify an imposed

term    of   imprisonment        to     the     extent      ...       expressly

permitted      by     statute.”               Id.     at § 3582(c)(1)(B)

(emphasis     added).         The      First    Step     Act      is    such    a

statute.     Under the First Step Act, a court may “impose

a reduced sentence as if section[] 2 ... of the Fair

Sentencing Act of 2010 ... [was] in effect at the time

the     covered     offense      was        committed.”         First      Step

Act § 404(b)       (emphasis     added).             Because      of    courts’

                                       16
  Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 17 of 20




limited ability to modify a statute except as expressly

permitted,   it    follows    that     the   court    does   not     have

power to take into account any other changes in law

since the offense was committed.             Thus, the court could

not take into account Congress’s reform of the enhanced

firearm-in-furtherance penalty.

    The government cites a recent, albeit unpublished,

panel   opinion    from     the   Eleventh      Circuit      Court      of

Appeals that reasons similarly.              In United States v.

Carter, 792 F. App’x 660 (11th Cir. 2019), a panel

reasoned that “[t]he First Step Act’s instruction that

courts ‘impose a reduced sentence as if ... the Fair

Sentencing   Act    ...   were    in   effect    at   the    time    the

covered offense was committed’ implies that Congress

has expressly permitted courts to retroactively apply

only the Fair Sentencing Act to defendants who qualify,

while otherwise considering their sentence against the

backdrop of the legal landscape at the time of their

                                  17
  Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 18 of 20




offense.”    Id. at 663. (emphasis added).              As the court

noted, the language of the First Step Act “does not

expressly provide for the retroactive application of

other changes in law,” such as the modification of the

enhanced    firearm-in-furtherance           penalty.         Id.       at

663-64.     Rather,     “[t]he    statute’s      express    statement

that sections 2 and 3 of the Fair Sentencing Act are to

be applied retroactively indicates that Congress did

not intend that other changes in law should similarly

be applied as if they were in effect at the time of the

offense.”   Id. at 664.

    Another panel of the Eleventh Circuit has expressed

a similar interpretation.          See Pubien, 805 F. App’x at

730 (“The district court was not authorized, however,

to reduce the sentences imposed for any of Pubien’s

remaining convictions ... because the sentences imposed

for those convictions ... were not modified by ...the

Fair Sentencing Act.”).

                                  18
  Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 19 of 20




      Several districts courts in the Eleventh Circuit

have also come to the same conclusion.                       See, e.g.,

United States v. Potts, 2019 WL 1059837 (S.D. Fla. Mar.

6, 2019) (Rosenberg, J.); United States v. Glover, 377

F. Supp. 3d 1346 (S.D. Fla. 2019) (Lenard, J.); United

States v. Razz, 379 F. Supp. 3d 1309 (S.D. Fla. 2019)

(Lenard,        J.), order          amended       on     denial         of

reconsideration, 387 F. Supp. 3d 1397 (S.D. Fla. 2019).

      For the same reasons, this court agrees.




                            III. HEARING

      Jefferson argues that this court should exercise

its   discretion       to   grant     him     relief   based    on    the

evidence   to    be    introduced      at     a   hearing,     including

evidence of post-sentencing rehabilitation.                   The court

agrees.    The court will thus hold a sentencing hearing

to determine how much, if at all, to reduce Jefferson’s

sentence   on    the    four   grouped      counts.      During      that
                                  19
  Case 3:03-cr-00063-MHT-WC Document 131 Filed 08/06/20 Page 20 of 20




hearing, the court will consider the sentencing factors

set forth at 18 U.S.C. § 3553(a), including evidence of

post-sentencing rehabilitation.                 See United States v.

Wilson,   No.     09-cr-173         (M.D.    Ala.      August     5,    2020)

(Thompson, J.) (providing authority for this).

                                    ***

    Accordingly,      it    is   ORDERED        that      a    resentencing

hearing for defendant Wendall Jefferson will be set at

such a time as is appropriate in light of the current

outbreak of the Coronavirus Disease (COVID-19) and the

rapidly   evolving    threat     to       health    and       safety.     See

generally    In     Re:     Court     Operations          Under     Exigent

Circumstances,      Civil     Misc.       No.    2:20-mc-3910.            The

hearing will be reset after the court has conferred

with counsel for the parties about the details.

    DONE, this the 6th day of August, 2020.

                                   _/s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE


                                    20
